 THE TRUSTEES OF COLUMBIA UNIVERSITY185The Trustees of Columbia University in the CityNew YorkandDistrict 65, DistributiveWorkersAmerica.Case 2-CA-13704ofThe director of the Center rejected this applicationofon April 1, 1975, referring to previouslyissued uni-June25, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn January 27, 1976, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding, and on February 4, 1976, issued anerratum thereto. Thereafter, both Respondent andthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that Re-spondent violated Section 8(a)(1) of the Act by pro-mulgating or maintaining and enforcing a rule orpolicy which prohibits the use of all of its property byits employees for the purpose of union organization,solicitation, or other activities protected by Section 7of the Act during nonwork time in nonwork areas.We agree.The Administrative Law Judge also found that Re-spondent did not violate the act by refusing to permitthe District 65 organizing committee, an organizingcommittee made up solely of Respondent's employ-ees, to use Earl Hall for organizational purposes, be-cause it was not obligated to grant such permission.We do not agree.Earl Hall and St. Paul's Chapel make up the EarlHall Center which is used for programs sponsored bytheCenter and for weddings and receptions. TheUniversity permits use of the Center by both campusstudent organizations and off-campus groups.As the Administrative Law Judge found, sincespring of 1973, District 65, the Charging Party, hasbeen organizing university clerical employees at theMorningside Heights campus. In connection with theorganizing attempts, an organizing committee wasformed consisting solely of university employees, andon March 20, 1975, a member of the employee com-mittee applied for space for a meeting in the Center.versitymemoranda prohibiting use of university fa-cilities for organizational purposes.'However, this announced university policy per-tainingto organizing efforts contrasts with its pastpractice of permitting unions which already repre-sent university employees to use universityfacilities.For example, District 1199, Drug and Hospital Em-ployees Union, which represents about 500 clericalemployees, has a provision in its contract which al-lows it to use university facilities for unionmatters.Similarly,by past practice, Local 241, TransportWorkersUnion,which represents building andgrounds employees, has been and is permitted to useuniversity facilities. Further, the record establishedthat the Maids Steering Committee from Columbia,which represents other university employees, usedEarl Hall for a meeting in April 1974.In the present case we have held, inagreementwith the Administrative Law Judge, that Re-spondent's prohibitiverule isinvalid because it pro-hibits all of its employees from using any of itsproperty for protected activities at any time. In addi-tion, as set forth above, Respondent has disparatelyenforced this invalid rule.' Thus, we find that Re-spondent has allowed some recognized union groupsto use Earl Hall and other university facilities forunion matters and has allowed outside groups to usethe Center for a variety of purposes. Consequently,Respondent's failure to permit the Charging Party tohold organizationalmeetingsin the Center is dis-criminatory. Such discriminatorytreatment inter-fereswith employeesin the exerciseof the rightsguaranteed in Section 7 in violation of Section 8(a)(1)of the Act.Accordingly, in order to remedy the denial ofrights guaranteed under the Act, we shall order thatRespondent not only cease and desist from promul-gating,maintaining, and enforcing its invalid rule,but also that Respondent permit the District 65 orga-nizingcommittee, or any other employee group,equal nondiscriminatory access to the Earl Hall Cen-1April 23,1975,memorandum from Donald L Miller, university vicepresident and personnel manager,explains that to do otherwise[w[ould be improper since it [could] work to the detriment of otherlabor organizations,some of which presently have collective-bargainingagreementswith the Universitycovering similar classifications of em-ployeesIn a February 3, 1975, memorandum,issued in the face of organizing at-tempts by some unions,the University reiterated its stand that "[n]o Univer-sity property,facilities, equipment, personnel,etc- could be used fororganizing purposes by labor organizations or groups of employeesIn view of the disparate application of its rule,Member Walther agreesthat Respondent has forfeited whatever rights it may otherwise have hadunderGTE Lenkurt, Incorporated204NLRB 921 (1973), to restrict theaccess of off-duty employees to its premises225 NLRB No. 9 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDter facilities for purposes of engaging in activitiesprotected by Section7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, TheTrustees of Columbia University, New York, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order,as somodified:1.Insert thefollowing as paragraph 1(b) and relet-ter the subsequent paragraph accordingly:"(b)Denying the District 65 organizing commit-tee, orany other employee group, equal nondiscrimi-natoryaccessto the facilities of Earl Hall Center forpurposes of engaging in activities protected by Sec-tion 7 of the Act."2. Insertthe following as paragraph 2(a) and relet-ter the subsequent paragraphs accordingly:"(a)Upon request, permit the District 65 organiz-ing committee,or any other employee group, equalnondiscriminatoryaccessto the facilities of Earl HallCenter for purposes of engaging in activities protect-ed by Section 7 of the Act."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support labor organiza-tionsTo bargain as a group through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity,except to the extent that the employees' bar-gaining representative and employer have acollective-bargaining agreement which impos-es a lawful requirement that employees be-come union members.of our property by our employees during theirnonwork time in nonwork areas for the purposeof union organization, solicitation, or other ac-tivities protected by Section 7 of the NationalLabor Relations Act, as amended.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Section7 of the Act.WE WILL permit the District 65 organizingcommittee, or any other employee group, equalnondiscriminatory access to the facilities of EarlHall Center for purposes protected by Section 7of the Act.THE TRUSTEES OF COLUMBIA UNIVERSITY INTHE CITYOF NEW YORKDECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: On April25, 1975, District 65, Distributive Workers of America, theCharging Party, herein called the Union, filed a chargeagainst ColumbiaUniversity,'Respondent herein,allegingthat Respondent engaged in unfair labor practices withinthemeaning of the National Labor Relations Act (29U.S.C. 151et seq.),in that since on or about April 1, 1975,Respondent violated the Section 7 rights of employees toorganize by prohibiting them from holdingmeetings forthat purpose in the Earl Hall Center, a building which wasotherwise available to employees and to the general publicformeetings. On August 21, 1975, the Regional DirectorforRegion 2 issued a complaint and notice of hearingbased upon the above charge, which was served on Re-spondent, asserting that the Respondent's actions consti-tuted an unfair labor practice violative of Section 8(a)(1) ofthe Act. Service of the charge, the complaint and the noticeof hearingwas dulymade on the Respondent. Respondentthereafter filed its answer dated August 29, 1975, in whichit admitted certain allegations of the complaint,but deniedthe allegations of unfair labor practices. Respondent alsoraised as an affirmative defense the bar of statute of limita-tions set forth in Section 10(b) of the ActPursuant to prior notice, the hearing was held before meinNew York, New York, on November 18 and 19, 1975.All parties were represented, were offered a full opportuni-ty to be heard, to introduce and to meet material evidence,to present oral argument, and to file briefs. Both GeneralCounsel and Respondent duly filed briefs. The briefs weresubstantial and persuasive and considered by me.Upon consideration of the entire record and the briefs, Imake the following:WE WILL NOT promulgate, maintain, or enforcep,any rule or policy which prohibits the use ofallto thatwhichappears in the caption1The name of Reswithout objection, was changed at the hearingondent THE TRUSTEES OF COLUMBIA UNIVERSITY187FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times materialherein, a New York corporation which has operated a pri-vate universitymaintaining its principal office at 116thStreet at Broadway in the City and State of New York,where it is and has been continuously engaged in providingeducation and related services. During the year endingAugust 21, 1975, which period is representative ofRespondent's annual operations generally, Respondent inthe course and conduct of its operations, derived gross rev-enues therefrom in excess of $1 million. In that period, inthe course and conduct of its operations, Respondent pur-chased and caused to be transported and delivered to it,goods and materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 were trans-ported and delivered to it in interstate commerce directlyfrom States of the United States other than the State ofNew York.The complaint alleges, Respondent admits, and I find,that Respondent is now, and has been at all material timesherein, an employer engaged in commerce within themeaning of Sections 2(2), (6), and (7) of the Act.11THE LABORORGANIZATION INVOLVEDThe complaint alleges and Respondent admits that Dis-trict 65, Distributive Workers of America, herein called theUnion, is, and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. BackgroundRespondent'smaincampus or Morningside Heightscampus, occupies anareaof many square blocks in upperManhattan, New York City, between West 112th Streetand West 122nd Street, bounded by Riverside Drive on thewestand Morningside Drive on theeast.2While not all ofthe buildingsin thatarea are owned or operated by theUniversity, the large square block in thecenterof that area,dominated by the Low Memorial Library, is solely ownedand controlled by the University Flanking the Low Me-morial Library are two university buildings: on one side isEarl Hall, on the other is St. Paul's Chapel. Together, theyconstituteEarl Hall Center. Within two or three blocks ofEarl Hall are many private apartment houses and south onBroadway is the Broadway Presbyterian Church. Neitherthe apartment houses nor the Broadway PresbyterianChurch, on the record before me, is owned or controlled byRespondent University.It is undisputed that various units of university employ-ees have been the subject of organizational attempts by anumber of labor organizations. Respondent adduced testi-mony showing that aunitof employeesin itsmedicalschool at 168thStreet inManhattan (the service,clerical,2The medical school and its complex of hospitals is located further up-town at 168th Street and Broadwayand technical employees constitutingitsHealth ScienceDivision) had been the subject of six Labor Board elec-tions.On the main campus, Respondent's building andgrounds employees are represented by Local 241, Trans-portWorkers Union. Respondent also has a contract onthemain campus with District 1199, Drug and HospitalEmployees Union, which represents about 500 clerical em-ployees.Furthermore, Respondent has a collective-bar-gaining agreementwith the Supporting Staff Associationcovering about 1,000 employees at the Health Science Di-vision. Lastly, the record shows that Respondentalso hascollective-bargainingagreementswithunions representingwaiters,bartenders, and cooks.1.District 65 and the District 65 Organizing CommitteeSince the spring of 1973, District 65 has been organizingcertain unrepresented employees on Respondent's maincampus. These employees number about 850 according toDistrict 65's petition for certification filed with the Boardon April 29, 1975. The unit for which District 65 has peti-tioned is all nonmanagerial, nonsupervisory clerical em-ployees located at Morningside Heights campus at Colum-biaUniversity not covered by a collective-bargainingagreement; except certain employees employed in areasand schools named in the petition. Bernard Olff, District65's organizer, testified that apart from filing the petitionfor certification,District 65 from time to time distributesorganizing materials on and near the campus and holdsweekly meetings at which potential members are solicitedand informed of the organizing activities. It appears that atone of these meetings an organizing committee was formedamong unrepresented employees of Columbia Universityemployed in the unit which District 65 seeks to represent.This committee calls itself District 65 Organizing Commit-tee In 1973, meetings of the committee, which consistssolely of employees of Columbia University in the aboveunit,were held in private apartment houses on Broadway.Since about November 1974, the organizing committee hasbeen holding weeklymeetingsin the Broadway Presbyten-an Church which is approximately a quarter of a mile fromthe main campus as above noted. A map of the main cam-pus, in evidence (Resp. Exh. 5) shows the Broadway Pres-byterian Church to be about two to three blocks from EarlHall, which is situated in the middle of the main campus.The distribution of literature was accomplished mainlyby employees of Columbia University in the petitionedunit, but District 65's organizers also helped and were alsopresent during the Organizing Committee's meetings at theBroadway Presbyterian Church. Furthermore, District 65paid for the use of the meeting halls, for printing, transpor-tation, and other similar costs incurred by the District 65Organizing Committee.Mr. Olff testified, in particular,that the organizing committee was not formed at the sug-gestion of District 65, brit rather it was a committee thatthe employees formed by themselves. Mr. Olff admitted,however, that it was District 65's general organizing tech-nique to form employee organizing committees among em-ployees it seeks to represent. The record also shows, inshort, that District 65 has paid for all the expenses of theorganizing committee and has provided support materials 188DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore. The organizing committee has no separate char-ter, bank account, bylaws, or evidence of independent exis-tence and has identified itself as a "local" of District 65.In the spring of 1974, a machinist working in ColumbiaUniversity'schemistrydepartment,Thomas Demetry,joined the organizing committee and in the fall of 1974became active in its behalf.Demetry testified that at one of the organizingcommittee's meetings, it was decided to have a meetingplace on campus and that the place to have the meetingswere in Earl Hall because several employees on the com-mittee stated that Columbia rented out rooms in Earl Hallto "organizations." Thereafter, on or about March 13,1975, Demetry went to the Earl Hall Center and obtainedan application prescribed by Earl Hall for use of its space.The application was obtained from Ms. IrmaBaez, assis-tant to the director for Earl Hall Center. Mr. Demetry exe-cuted the application, on March 20, 1975, naming himselfas a representative of District 65 Organizing Committee,the organization according to the executed applicationseeking space in the Earl Hall Center. The applicationshows that claimant requested the use of the Dodge roomor, alternatively, the auditorium, for the period 5 p.m.through 8 p.m. on dates or alternative dates commencingApril 1, 1975. The application shows that the event wasdescribed by Mr. Demetry as a general discussion with an-ticipated attendance of 30-50. Mr. Demetry described histitle in the organizing committee as "member" and gave hisaddress as 2718 Bainbridge Avenue. No further specifica-tion of Mr. Demetry's address is noted on the application.By letter dated April 1, 1975, Irma Baez supplied a re-sponse to Mr Demetry's application. The response was ad-dressed to Mr. Demetry at 2718 Bainbridge Avenue NewYork, New York, but also contained the phrase: "localaddress-313 Havemeyer Hall." 3 The text of Ms.Baez's let-ter of replyis asfollows:I regret the space you requested cannot be available toyou. I am enclosing a memorandum from Vice Presi-dent for Personnel Management. I understand thatthis policy is still in effect.The accompanying memorandum, on the stationery ofColumbia University, dated February 3, 1975, is addressedto vice presidents, deans, directors, and department chair-men. The memorandum was signed by Donald L. Miller,who was identified by Respondent's witnesses as a vicepresident of the University and its personnel manager. Thememorandum states as follows-In the last few days it has become apparent that theUniversity mail facilities, telephones, and conferencerooms are being used in an attempt to organize sup-porting staff employees.As I stated in my memorandum on April 23, 1973,and I again reiterate, no University property, facilities,equipment, personnel, etc. can be used by a labor or-ganization or a group of employees for the purpose ofunion organization.This is in no way intended as an abridgement of therights of employees to organize, but for the Universityto maintain any other position that would expose us toallegations of unfair labor practice charges in violationof the Taft-Hartley Law. There appear to be severalunions or groups attempting or organize supportingstaff employees. Charges and countercharges betweenor among the unions are inevitable in this situation,and the University does not intend to do anythingwhich may be a violation of law or which may assistany one union group to the detriment of any othergroup.Iask your specific cooperation in helping the Uni-versity implement this memorandum. The Universitymail system, telephone, and conference facilities are inexistence for University business only.Thank you for your cooperation.[sign]Donald L. Miller 4At the time Mr. Demetry asked for the application, Ms.Baez inquired concerning the group he represented. Hetold her it was the District 65 Organizing Committee., Ms.Baez also stated at that time: "You do not have a chanceof getting the room, but you can fill out the applicationand I will send it in." The record failed to disclose that theUniversity further contacted Mr. Demetry or the organiz-ing committee or ever offered other facilities to the orga-nizing committee as a meeting place.Ms. Baez testified that the Earl Hall Center would notallow District 65 or any union to use a room in the EarlHall Center because of the center's goals which were pn-marily religious and philanthropic. She also testified that,apart from the center's religious and philanthropic orienta-tion, she also rejected Mr. Demetry's application on thebasis of the university policy as announced in the memo-randum of February 1975 of Vice President Donald L.Miller.Dr. J. Paul Martin, director of Earl Hall Centersince atleast 1972, testified that his authority related to the supervi-sion of the activities of 39 student groups and 12 or 13religious counselors who used the center. In short, he testi-The April 23, 1973, memorandum referred to by VicePresident DonaldL Miller in the above February 3, 1975, memorandum reads as followsMemorandumToDeans, Directors and Department ChairmenIt has been brought to my attention that University propertyis beingused in an attemptto organizeemployees for the purpose of collectivebargainingWe have beenadvisedby labor counselthat it is illegalfor the Uni-versity to assist any organizationin its attempt to unionizeemployeesTo do so would be improper since it can work to the detriment of otherlabor organizations, some of which presently havecollective-bargainingagreementswith the Universitycovering similar classifications of em-ployeesYou are advisedthat permissionshould notbe grantedto any orga-nization to use University property for the purpose oforganizing em-ployeesSigned,Donald L Miller,Vice PresidentI invite the attentionof Respondentto the language herein forbidding assis-tance becauseof the possibledetrimentto labor ornanizationshaven collec-ag3Havemeyer Hall is a building on the main campus(Resp Exh 5)Withtive-bargaining agreements with Respondent.such an address, I infer that Ms Baez knew that Demetry was an employee5The director of the Center, Dr J Paul Martin, knew that the organizingof Respondentcommittee was a group of employees THE TRUSTEES OF COLUMBIA UNIVERSITY189fled that he managed and supervised the use of the EarlHall facility,that the center's activities included social ac-tivityprograms, research action programs, cultural pro-grams, counseling services,and similar activities primarilyformembers of the center. Dr. Martin testified that theEarl Hall is used predominantly by students and universitygroups, members of the center, and seldom is used by per-sons or groups not affiliated with the University and thatuntil recently Columbia staff was not encouraged to useEarl Hall for parties and other events. He also testified,however,that because of recent financial problems he washappy to have persons use Earl Hall for weddings, weddingreceptions,and similar activities if they could pay a size-able fee to help balance the center's budget. The evidence,however, is that only 30 hours of 7,000 hours of Earl Hallactivities in the past year were devoted to noncampusgroups.However, with regard to the use of Earl Hall by the Dis-trict 65 Organizing Committee, Dr. Martin, contrary to hissubordinate Ms. Baez, testified that it was he who made thefinal decision rejecting the Demetry application;and thatthe application was rejected not because of Earl Hall's pe-culiar restriction to religious and similar uses but becauseof the memorandum of Vice President Miller dated Febru-ary 3, 1975, relating to the use of university facilities bylabor organizations and groups of employees.2.Earl Hall CenterThe Earl Hall Center is composed of two buildings EarlHall and St. Paul's Chapel.The administrative handbookwhich was in effect in the period of October1974 (G.C.Exh. 3, in evidence),chapter IX states: "The Earl HallCenter shall consist of Earl Hall and the Chapel.The Cen-ter shall have as its purpose the furtherance of the spirtual,philanthropic,and religious life of the University." Thathandbook also notes that the membership of Earl HallCenter is composed of three constituencies:studentgroups, counseling groups, and the university staff.The handbook in effect in October 1974 through August1975, notes that with regard to contracts for space for bothEarlHall and the Chapel,allarrangements were to bemade with Ms. Baez by submitting an application to her. Itnotes that the use of space in Earl Hall Center would begranted in the following order:1.Student governing board member groups.2.Bonified[sic] campus student organizations and/orColumbia University Departments or Schools.3.Weddings and wedding receptions of Universitymembers.4.Off campus groups.66 In the August 1975 addition of the handbook, the order of preference ismodified as followsIPrograms sponsored by Censer constituencies2Bonified[sic] campus student organizations and/or Columbia Uni-versity3Weddings and wedding receptions4Off campus groupsThe handbook also notes, under the title "Sponsorship,"that"Member groups are not permitted to be used as vehi-cles by which other organizations obtain space or use Cen-ter facilities.All non-members use the Center as guests andtheir actions are the responsibility of the member who in-vited them."Although the activities in Earl Hall appear predominant-ly to bethose associated with religious and philanthropicorganizations,the evidence shows that Earl Hall has per-nutted a meeting of April 19, 1974, of an organization iden-tified as the Maids Steering Committee from Columbia initsSchiff room in Earl Hall. Ms. Baez testified that theMaids Steering Committee consisted of a group of employ-ees and that the employees were neither member nor asso-ciatemembers of Earl Hall.She testified that the use ofEarlHallby theMaids Steering Committee was not inconformity with the religious and similar purposes of EarlHall.Moreover,Ms. Baez testified that she knew that theMaid Steering Committee was a labor organization affiliat-ed with a parent labor organization,but that space wasgranted because that was "a formed group.";i.e.,a labororganization already recognized by Respondent.She alsotestified that Earl Hall is used for weddings and parties ofpersons who are not employees of or directly affiliated withthe University.However, she testified that such off-campusgroups who used Earl Hall have some relationship or spon-sorship from a member of the center or a person with aColumbia University affiliation. Thus, it is not available tothe general public, she said. The record shows that EarlHall Center has been used by off-campus groups involvedin community affairs and by employees of Columbia for aChristmas party. The handbook also shows that off-cam-pus groups who use the center's facilities pay considerablyhigher rental fees for the use of such facilities. The evi-dence fails to show that Earl Hall is a work area.B.ColumbiaUniversity's Relationship to Organization byitsEmployeesRoss Rimicci, director of employee relations of Respon-dent sinceMay 1974,testified that his immediate supervi-sor is Donald L. Miller,vice president of personnel. Mr.Rimicci testified that he and Vice President Miller, on theadvice of legal counsel, drafted the February 3, 1975, mem-orandum.He stated that that memorandum was distribut-ed because a number of union groups were at that timeorganizing unorganized employees at the University. Thiswas in the beginningof 1975.In particular,Mr. Rimicciwas concerned with an article in theColumbia Spectator, astudent newspaper, the January 21, 1975, edition of whichnoted that there was activity by District 1199, Drug andHospitalWorkers Union, to organize the 1,000 nonunionclericalworkers and that there appeared to be organizingactivity by the Transport Workers Union (TWU) as well(Resp.Exh. 2,in evidence).Mr. Rimicci testifiedthat Co-lumbia University has no policy prohibiting distribution ofcampaign literatureor otherdocuments or prohibiting so-licitation of employees on its campus To his knowledgesuch literature has been distributed.Indeed,Mr. Rimicci 190DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that there had been distribution of authorizationcards and other literature and District 65 Organizing Com-mitteeralliesboth on and off the campus. Mr. Rimicci alsotestified that pursuant to terms of collective-bargainingagreements or past practice established prior to the exer-ciseof National Labor Relations Board jurisdiction overColumbia University, Local 241 of the Transport WorkersUnion, District 1199 of the Drug and Hospital WorkersUnion, and the Supporting Staff Association have beenand are allowed to use facilities of the University for meet-ings of their members. Mr. Rimicci testified that the reasonthat the University does not allow its facilities to groups ofemployees who are in the process of organizing is that theUniversity does not wish to become involved, or get intothe middle of problems, between and among various uniongroups who are attempting to organize the same employ-ees.IV ISSUEThe issue is did Respondent violate Section 8(a)(1) of theAct when it denied the application of District 65 Organiz-ing Committee to meet in Earl Hall on nonwork time pur-suant to a rule barring Respondent's property, facilities,equipment, and personnel from use by a labor organizationor group of employees for the purpose of union organiza-tion.A. The Contentions of the PartiesRespondent contends (1) that General Counsel wasobliged to prove that in order for there to be a violation ofemployees' Section 7 rights, the employees must haveknowledge of the Respondent's unlawful policy; (2) thatthe Respondent's policy, as embodied in the memorandumof February 3, 1975, executed by Vice President Miller,does not constitutea per seviolation of the Act in that thelanguage of the memorandum does not show that employ-ees' rights to self-organization to give and receive informa-tion was restrained or coerced, (3) that, assumingarguendothat the language of the memorandum be construed to lim-it access to Respondent's property by nonemployee groups,such restriction would not violate Section 8(a)(1) of the Actbecause reasonable access has been accorded to nonem-ployee groups; (4) that, assumingarguendothat theRespondent's policy is construed as denying access to agroup ofemployees,Respondent's policy does not violateSection 8(a)(1) of the Act because, in the balancing of theright of Respondent to protect and enjoy its property, com-pared with the rights of the employees to organize, the em-ployees have had sufficient opportunity to solicit and orga-nize on Respondent's property and that they should not beallowed to claim interference, restraint, and coercion in-volving those rights because Respondent requires the useof its buildings only for business associated with the uni-versity purpose, especially in view of the employees' rightsof access to Columbia University's property generally; (5)that there was no violation within the limitation of the10(b) period of the Act because Demetry's request was asan agent for District 65, and since District 65 was not,according to General Counsel, a labor organization againstwhich there was interference, restraint, and coercion, thenthere was no act within the 6-month period which wouldpermit the Board to find the University's policy unlawfulwith regard to the District 65 Organizing Committee; and(6) that not only was there no discriminatory rule affectingthe organizing committee rights, there was also no discrim-inatory application of the valid rule in that the evidencefailed to show that there were other off-campus groupswhich were permitted to use Earl Hall as opposed to theDistrict 65 Organizing Committee. In particular, in this re-gard,Respondent argued that General Counsel failed toprove that groups without ties to the University were per-mitted to use university buildings contrary to the treatmentafforded to the Distract 65 Organizing Committee.B. Contention of the General CounselThe General Counsel contends that Respondent's rule ofrefusing to permit an employee group to use its facilitiesforpurposes of organization activity falls within theBoard's rules forbidding over-broad no-solicitation rules;that regardless of the lawfulness of a no-access rule regard-ing an employer's rights in his private property relating tononemployee groups attempting to organize his employeeson the employer's property, such no-access rules do no re-late to the present facts; that rules like that of Respondentembodied in the memorandum of Vice President Millerwhich is designed to allow employees to utilize companyproperty for purposes except unionization activity are pre-sumptively invalid; and that the effect of such a rule is toprevent employees from discussing union organization innonwork places on nonwork time in the facility which, ashere, is used by other employees for other purposes. Thus,General Counsel argues that under the Board's cases,Respondent's policy of preventing the District 65 Organiz-ing Committee, a group of employees, from using EarlHall, is not only unlawful on its face but unlawful as ap-pliedC. Findings and ConclusionsWith regard to Respondent's insistence that the employ-eesmust have knowledge of the unlawful policy as "anessentialingredient" in the finding of a violation of theemployees' Section 7 rights, Respondent offers no authori-ty for that proposition. Respondent, nevertheless, concedesthat the evidence of dissemination of this policy was thatMr Demetry received a copy of the policy (i.e., the Febru-ary 1975 Miller memorandum) accompanying the notice ofrejection of the application for the Dodge room in EarlHall.Respondent notes, in particular, that there was noevidence that Demetry informed other employees of therejection let alone the policy. This co itention is withoutmerit.Aside from the fact that Demetry was the agent ofthe organizing committee and could reasonably be as-sumed to have executed his functio.i as agent in notifyinghis principal of the rejection, it appears to me sufficientthat Demetry, an employee and a member of the organiz-ing committee, knew of the unlawful policy and, as part ofthe committee, suffered whatever restraint, coercion, andinterference,caused by Columbia's policy. Thus, I findthat the mere fact that there was no general dissemination THE TRUSTEES OF COLUMBIA UNIVERSITY191of Columbia's policy would in no way affect the lawfulnessor unlawfulnessof that policy; and that Demetry's knowl-edge was sufficient. It is thus unnecessary to decide wheth-er, in the absence of employee knowledge, Respondent'srule would be unlawful. There was such knowledge.Likewise I reject Respondent's argument in favor of afinding that Section 10(b) of the Act applies to this casebecause the District 65 Organizing Committee was anagent of District 65 and that there was no allegation of anyviolation against the interest of District 65. I do not, 1 be-lieve, fully understand Respondent's contention but I findthat the District 65 Organizing Committee was indeed agroup of Respondent's employees whether or not those em-ployees are considered as a separate group or as an agentof District 65, Distributive Workers of America. The factthat the organizing committee may well be an agent ofDistrict 65, as Respondent contends, does not foreclose thefact that the members of the organizing committee were allemployeesof Columbia University rather than nonemploy-ee organizers. The fact that they favored District 65 as aparent organization or characterized themselves as a "lo-cal" in no way detracts from their status as a group ofemployees of Respondent.On the contrary, I agree with General Counsel that theorganizing committee consists of a group of employees ofColumbia University and that the rules of the Board,adopted by the courts, relating to the denial of access toprivate property by nonemployee groups do not apply tothe instant case. To that extent, certain elements ofN.L.R B. v. The Babcock & Wilcox Company,351 U.S. 105,112-113 (1965);Central Hardware Company v. N. L R B,407 U.S. 539 (1972), do not apply to the instant facts. Com-pareGTE Lenkurt, Incorporated,204 NLRB 921 (1973),andM Restaurants, Incorporated, d/b/a The Mandarin,221NLRB 264 (1975). InGTE Lenkurtthe Board (MembersFanning and Jenkins dissenting) held lawful a rule whereinthe employer prohibited off-duty employees from remain-ing on or returning to the plant premises during nonwork-ing hours for any purpose, there being no evidence that therule wasdiscriminatorily applied. Off-duty employees werecompared to nonemployees in that case.InM Restaurants,a three member panel (ChairmanMurphy concurring) found unlawful a rule construed asprohibiting solicitation by employees after the shift hadended where the rule was, unlike the rule inLenkurt,con-strued to be directed at employee union solicitation andwhere the evidence showed that the employer permittedoff-duty employees to remain on the premises for otherpurposes.Contrary to the testimony of Ms. Baez, assistant directorof the Earl Hall Center, the director of Earl Hall Center,Dr. Martin, testified that it was the company policy as an-nounced in the memorandum of Vice President Donald L.Miller which caused him to reject the Demetry applicationon behalf of the District 65 Organizing Committee employ-ees.Ms. Baez testified, as above noted, that it was not onlythe University's labor policy but it was the peculiar reli-gious orientation in the Earl Hall Center which caused therejection. Thus, I find that the rejection, in any event, wasbased in part upon the February 3, 1975, memorandum ofVice President Miller.It should be recalled that the memorandum of Vice Pres-identMiller reads as follows:As I have stated in my memorandum of April 23,1973, and Iagain reiterate,no University property,facilities, equipment, personnel, etc., can be use by alabor organization or group of employees for the pur-pose of union organization.As I have stated above,Iagreewithcounselfor the Gener-al Counsel that whether or not the organizing committee isa labor organization within the meaning of the Act, or anagent of District 65, it certainly is a "group of employees"who are attempting to engage in self-organization withinthe meaning of the Act and who are entitled to its protec-tionThus I have found, as above, that the Board's moreliberal rules relating to rights of employees to solicit onemployer's property should apply rather than any rules re-lating to the more limited rights accorded to nonemployeegroups.In order to dispose of the issue presented in this case,three subissues are considered:(a)Whether Respondent's rule isper seunlawful.(b)Whether the rule was unlawfully applied.(c)Whether, in any event, Respondent is obliged torent space in Earl Hall to the organizing committee.1.The rule is unlawful on its face and violatesSection 8(a)(1)The rule proscribes a group of Respondent's employees,engaged in union organization, from using any "Universityproperty, facilities, equipment, personnel, etc." There is nolimitation or allusion to nonworking time or nonworkplaces in the proscription.While the immediate cause ofthe issuance of the February 3, 1975, memorandum (reiter-ating the rule) may well have been the unauthorized use ofRespondent'smail facilities, telephone, and conferencerooms, neither the 1973 memorandum nor the decretal por-tion of Respondent's February 1975 reiteration thereof isso limited The rule encompasses "no University property,"relates to employees as well as nonemployees, and is direct-ed against organization by its employees.As such, the rule on its face would prevent employeesusing any part of Respondent's premises even on nonworktime from engaging in protected union activity. This isclearlyunlawful.AvonConvalescentCenter,Inc,200NLRB 702, 705 (1972);Groendyke Transport, Inc,211NLRB 921 (1974). General Counsel correctly argues thatthe right to engage in union activities (distribution, solicita-tion) on nonwork time, in nonwork areas has long beenprotected:Republic Aviation Company v. N L.R.B.,324U.S 793, 803-804 (1945);N.L.R.B. v. Babcock & WilcoxCo., 351 U.S. 105, 110-111. A rule which interferes withsuch rights is presumptively invalid, though the employeesare on Respondent's property,M Restaurants, supra,citingPeyton Packing Co,49 NLRB 828, 843-844 (1943), enfd142 F.2d 1009, cert. denied 323 U.S. 730.Respondent argues that the language of the memoran-dum, especially its use of the word "property . .. does not 192DECISIONSOF NATIONALLABOR RELATIONS BOARDand could not mean property in the sense of all real prop-erty of the University." Yet, the memorandum is to thecontrary ("no University property") and, even if therewere to be a limitation imposed by other languagein theMemorandum,there is no showing where or when employ-ees could engage in otherwise protected activities. Respon-dent counsel's argument is attractive but not supported bythe facts.'Similarly, Respondent's arguments regarding the appli-cability of Section 10(b) of the Act, as I understand them,appear to be mistaken. Originally, Respondent appeared tosuggest thatsincethe restrictive rule was promulgated in1973, its reiteration and enforcement in 1975 was outsidethe 6-month limitation. The reaffirmation within the 10(b)period is controlling. Thus, this contention is untenable,The San Diego Civic Facilities Corporation,175 NLRB 161(1969). Its further argument suggesting no infringement ofthe Charging Party's rights, as above noted, is also withoutmerit.In short, the rule here, which on its face is directedagainst employees engaging in activities protected by Sec-tion 7 of the Act, has not been shown to be necessary tomaintainproduction or discipline,Peyton Packing, supra,and is nowhere limited to work-time and work place areas,applies to employees lawfully on Respondent's premisesand must be presumed to be invalid. I so find,M Restau-rants, supra.Of course, the fact that the rule fails to men-tion solicitation or distribution is not significant,M Restau-rants, supra;SeeRepublic Aviation Corp., v. N L. R. B, supra,803.ceptable under the aims of the center. Furthermore thesingleuse by the Maids Steering Committee and twoChristmas parties do not constitute a dedication to outsideuses, and are compatible with past practices. The evidence,based on the credited testimony of Dr. Martin is that only30 of 7,000 hours of Earl Hall activities in the past yearcame from organizations outside-those not sponsored bythe members of the center or the University.Thus, it does not follow that, because Respondent haspromulgated and implemented S an unlawful rule, and not-withstanding that Respondent may not exclude all of itsprivate property from use by employees lawfully thereonduring nonwork hours absent special circumstances, itmust permit all of its private property for such use. I con-clude that Respondent is under no such obligation hereand shall recommend accordingly. The only property theCharging Party desires is Earl Hall and I conclude Respon-dent is not obligated to permit its use. I am unable on thisrecord to recommend to which property and under whatconditions Respondent's obligation attachesV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth above, occurringinconnectionwithRespondent's operations describedabove, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States,and tend to lead, and have led, to labor disputes burdeningand obstructing commerce and the free flow of commerce.2.The application and enforcement of the unlawful ruleviolates Section 8(a)(1) of the ActHere, accepting the testimony of Dr. Martin and Ms.Baez,the reason for the rejection of the Demetry applica-tion was, in whole (Dr. Martin) or in part (Ms. Baez) dueto the above unlawful rule The enforcement, in addition tothe promulgation, of an unlawful rule similarly violatesSection 7 rights.3.Theuse of Earl HallIn this case,since the complaint alleges and Respondentdenies that the statutory violation extends not only to thepromulgation and enforcement of an unlawful rule but toits use in the denial of Earl Hall, the matter appears to menecessary for resolution.On this point,Idisagree withGeneral Counsel whose complaint and brief appear to re-quire that Respondent permit the organizing committee theuse of the center.While it is true that, over the last year, the religious andmembers-only orientation of the center has become lesssevere, and,indeed,there are wedding receptions, BarMitzvahs,and social-action groups using the center, yetthese users are groups sponsoredby Dr.Martin under theauthority of the University or are otherwise of a type ac-Conclusions of Law1.Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2The Union is a labor organization within the meaningof Section 2(5) of the Act.3By promulgating or maintaining and enforcing a ruleor policy which prohibits the use of all of Respondent'sproperty by its employees for the purpose of union organi-zation, solicitation, or other activities protected by Section7 of the Act during nonwork time in nonwork areas, Re-spondent violated Section 8(a)(l) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent is engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act.Uponthe foregoing findings and conclusions,and pur-suant to Section 10(c) of theAct, I herebyissue the follow-ing recommended:8On this record, there is no suggestion that the source or enforcement ofWhether the rule was intended merely to apply to certain structures or isthe rule or its implementation derives from union animus or a desire toambiguous is not helpful to RespondentSummit Nursery and Convalescentobstruct statutory rights,N L R B v Stowe Spinning Company,336 U S 226,Home, Inc,196 NLRB 769, fns 2 and 4 (1972) The ambiguity is construed230-233,N L R B v The Babcock & Wilcox Co. supraOn the contrary, theagainst the promulgator,Avon Convalescent Center, supraintent appears wholly benign and defensive THE TRUSTEES OF COLUMBIA UNIVERSITY193ORDERSThe Trustees of Columbia University in the City of NewYork, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Promulgating, maintaining, or enforcing any rule orpolicy which prohibits the use of all of Respondent's prop-erty by its employees for the purpose of self-organizationduring nonwork time in nonwork areas.(b) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of theirrights to engage in self-organization and mutual aid andprotection.2.Take the following affirmative action found necessaryto effectuate the policies of the Act.(a)Post on bulletin boards maintained by Respondentfor dissemination of information relating to its employeescopies of the attached notice marked "Appendix." ° Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion 2, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 2, in writ-ing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions and Order, and all objections thereto shall bedeemed waived for all purposes10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "